Case 1:19-cv-00716-NGG-SJB Document 1 Filed 02/05/19 Page 1 of 9 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------------   x
RAPHAEL NIEVES,
                                                                        COMPLAINT
                                              Plaintiffs,
                                                                        Jury Trial Demanded
                              -against-

CITY OF NEW YORK and JOHN and JANE DOE 1
through 10, individually (the names John and Jane Doe
being fictitious, as the true names are presently unknown),

                                              Defendants.
-----------------------------------------------------------------   x

         Plaintiff RAPHAEL NIEVES, by his attorney, Robert Marinelli, Esq., complaining of the

defendants, respectfully alleges as follows:

                                     PRELIMINARY STATEMENT

         1.       This is an action for damages arising from the arrest of plaintiff    RAPHAEL

NIEVES on September 30, 2016, without probable cause and in violation of his rights under state

and federal law.

                                      JURISDICTION AND VENUE

    2. The action is brought pursuant to 42 U.S.C. §§ 1983 and 1988, and the Fourth and Fourteenth

Amendments to the Constitution of the United States.

    3. The jurisdiction of this Court is predicated upon 28 U.S.C. §§ 1331, 1343 and 1367(a)

    4. Venue is proper in this district pursuant to 28 U.S.C. §§ 1391 (b) and (c).

                                                    PARTIES

         1.       The Plaintiff RAPHAEL NIEVES (“plaintiff”) is and was at all times relevant herein

a resident of Kings County, New York.

         2.       Defendant CITY OF NEW YORK (“City”) is a municipal corporation duly organized

                                                         1
Case 1:19-cv-00716-NGG-SJB Document 1 Filed 02/05/19 Page 2 of 9 PageID #: 2



and existing under and by virtue of the laws of the State of New York.

       3.      Defendant CITY OF NEW YORK maintains the New York City Police Department

(“NYPD”), a duly authorized public authority and/or police department, authorized to perform all

functions of a police department as per the applicable sections of the aforementioned municipal

corporation, defendant CITY OF NEW YORK.

       4.      That at all times hereinafter mentioned, the individually named defendants, JOHN

AND JANE DOE 1 through 10, were duly sworn officers of the NYPD and were acting under the

supervision of the NYPD and according to their official duties.

       5.      That at all times hereinafter mentioned the defendants, either personally or through

their employees, were acting under color of state law and/or in compliance with the official rules,

regulations, laws, statutes, customs, usages, and/or practices of the State of New York and/or the

City of New York.

       6.      Each and all of the acts of the defendants alleged herein were committed by said

defendants while acting within the scope of their employment by defendant CITY OF NEW YORK.

                                      STATEMENT OF FACTS

       7.      On or about September 6, 2016, plaintiff RAPHAEL NIEVES entered his apartment

and was chased upstairs by the Doe defendants.

       8.      The officers kicked open plaintiff’s door and attempted to arrest him over an expired

order of protection.

       9.      Plaintiff attempted to show the officers paperwork showing that the order of

protection was no longer in effect.

       10.     Plaintiff then called his lawyer.

       11.     Enraged, the Doe officers grabbed plaintiff, threw him to the ground and proceeded to

                                                   2
Case 1:19-cv-00716-NGG-SJB Document 1 Filed 02/05/19 Page 3 of 9 PageID #: 3



punch and kick plaintiff.

       12.        As a result plaintiff received injuries to his wrists, shoulder, lower back, knee, head

and face.

       13.        As a result of these injuries plaintiff was ultimately taken to Woodhull Hospital for

treatment.

       14.        While at Woodhull Hospital plaintiff was handcuffed to the bed the entire time.

       15.        After being released plaintiff was taken to central booking in Brooklyn.

       16.        On June 28, plaintiff’s hemoglobin levels rose to a safe level and stabilized, so he was

released from the hospital and taken to the precinct.

       17.        After several hours, he was taken to Central Booking, where he was released without

seeing a judge.

       18.        All of the above occurred as a direct result of the unconstitutional policies, customs,

and practices of the CITY OF NEW YORK, including, without limitation, the inadequate screening,

hiring, retaining, training, and supervising of its employees.

       19.        The aforesaid is not an isolated incident, defendant City is aware (from lawsuits,

notices of claims, and complaints filed with the NYPD’s Internal Affairs Bureau and the CCRB) that

many NYPD officers, including the defendants, are insufficiently trained, supervised, and disciplined

regarding: reporting misconduct of other officers; the use of excessive force; and training employees

in the care and custody of people with sickle cell anemia.

       20.        Moreover, upon information and belief, defendant City was aware, prior to the

incident, that the individual defendants lacked the objectivity, temperament, maturity, discretion, and

disposition to be employed as police officers. Despite such notice, defendant City has retained these

officers, and failed to adequately train and supervise them, particularly with regard to the care and

                                                     3
Case 1:19-cv-00716-NGG-SJB Document 1 Filed 02/05/19 Page 4 of 9 PageID #: 4



custody of inmates with sickle cell anemia.

        21.     Defendant City is further aware that such improper supervision and training has often

resulted in a deprivation of civil rights. Despite such notice, defendant City has failed to take

corrective action. This failure caused the officers in the present case to violate plaintiff’s civil rights.

        22.     All of the aforementioned acts of defendants, their agents, servants, and employees

were carried out under the color of state law.

        23.     All of the aforementioned acts deprived plaintiff of the rights, privileges, and

immunities guaranteed to citizens of the United States by the Fourth and Fourteenth Amendments to

the Constitution of the United States of America, and in violation of 42 U.S.C. §1983.

        24.     The acts complained of were carried out by the aforementioned individual defendants

in their capacities as police officers, with the entire actual and/or apparent authority attendant

thereto.

        25.     The acts complained of were carried out by the aforementioned individual defendants

in their capacities as police officers, pursuant to the customs, usages, practices, procedures, and the

rules of the City of New York and the New York City Police Department, all under the supervision

of ranking officers of said department.

        26.     Defendants, collectively and individually, while acting under color of state law,

engaged in conduct that constituted a custom, usage, practice, procedure, or rule of the respective

municipality/authority, which is forbidden by the Constitution of the United States.

        27.     As a result of the foregoing, plaintiff sustained, inter alia, physical and psychological

injuries, pain, and mental anguish, emotional distress, embarrassment, humiliation, and deprivation

of his liberty and constitutional rights.

        28.     As a result of the foregoing, plaintiff is entitled to compensatory damages in an

                                                     4
Case 1:19-cv-00716-NGG-SJB Document 1 Filed 02/05/19 Page 5 of 9 PageID #: 5



amount to be fixed by a jury, and is further entitled to punitive damages against the individual

defendants in an amount to be fixed by a jury, plus reasonable attorneys’ fees, costs, and

disbursements of this action.

                              AS AND FOR A FIRST CAUSE OF ACTION
                                       (Unreasonable Search)

        29.     Plaintiff repeats, reiterates, and realleges each and every allegation with the same

force and effect as if fully set forth herein.

        30.     Defendants unreasonably searched plaintiff thereby causing plaintiff to suffer

emotional distress, embarrassment, humiliation, and loss of privacy.

        31.     Defendants violated the Fourth and Fourteenth Amendments due to their

unreasonable search.

        32.     As a result of the foregoing, plaintiff is entitled to compensatory damages in an

amount to be fixed by a jury, and is further entitled to punitive damages against the individual

defendants in an amount to be fixed by a jury, plus reasonable attorneys’ fees, costs, and

disbursements of this action.

                            AS AND FOR A SECOND CAUSE OF ACTION
                                          (False Arrest)

        33.     Plaintiff repeats, reiterates, and realleges each and every allegation with the same

force and effect as if fully set forth herein.

        34.     Defendants unreasonably searched plaintiff thereby causing plaintiff to suffer

emotional distress, embarrassment, humiliation, and loss of privacy.

        35.     Defendants violated the Fourth and Fourteenth Amendments due to their

unreasonable search.


                                                 5
Case 1:19-cv-00716-NGG-SJB Document 1 Filed 02/05/19 Page 6 of 9 PageID #: 6



        36.     As a result of the foregoing, plaintiff is entitled to compensatory damages in an

amount to be fixed by a jury, and is further entitled to punitive damages against the individual

defendants in an amount to be fixed by a jury, plus reasonable attorneys’ fees, costs, and

disbursements of this action.

                             AS AND FOR A THIRD CAUSE OF ACTION
                                        (Excessive Force)

        37.     Plaintiff repeats, reiterates, and realleges each and every allegation with the same

force and effect as if fully set forth herein.

        38.     Defendants violated the Fourth and Fourteenth Amendments because they arrested

plaintiff without probably cause.

        39.     As a result of the foregoing, plaintiff is entitled to compensatory damages in an

amount to be fixed by a jury, and is further entitled to punitive damages against the individual

defendants in an amount to be fixed by a jury, plus reasonable attorneys’ fees, costs, and

disbursements of this action.

                          AS AND FOR A FOURTH CAUSE OF ACTION

                                             (Failure to Intervene)

        40.     Plaintiff repeats, reiterates, and realleges each and every allegation with the same

force and effect as if fully set forth herein.

        41.     Defendants that were present but did not actively participate in the aforementioned

unlawful conduct observed such conduct, had an opportunity prevent such conduct, had a duty to

intervene and prevent such conduct and failed to intervene.

        42.     Accordingly, the defendants who failed to intervene violated the Fourth, Fifth and

Fourteenth Amendments.


                                                   6
Case 1:19-cv-00716-NGG-SJB Document 1 Filed 02/05/19 Page 7 of 9 PageID #: 7



        43.     As a result of the foregoing, plaintiff is entitled to compensatory damages in an

amount to be fixed by a jury, and is further entitled to punitive damages against the individual

defendants in an amount to be fixed by a jury, plus reasonable attorneys’ fees, costs, and

disbursements of this action.

                              AS AND FOR A FIFTH CAUSE OF ACTION
                                        (Municipal Liability)

        44.     Plaintiff repeats, reiterates, and realleges each and every allegation with the same

force and effect as if fully set forth herein.

        45.     Defendants, collectively and individually, while acting under color of state law,

engaged in conduct that constituted a custom, usage, practice, procedure, or rule of the respective

municipality/authority, which is forbidden by the Constitution of the United States.

        46.     The aforementioned customs, policies, usages, practices, procedures, and rules of the

NYPD included, but were not limited to, police officers: failing to report misconduct of other

officers; using excessive force against individuals; unlawfully searching individuals; and unlawfully

seizing an individual’s personal property.

        47.     In addition, the City engaged in a policy, custom, or practice of inadequate screening,

hiring, retaining, training, and supervising its employees that was the moving force behind the

violation of plaintiff’s rights as described herein. As a result of the failure of the City to properly

recruit, screen, train, discipline, and supervise its officers, including the individual defendants,

defendant City has tacitly authorized, ratified, and has been deliberately indifferent to, the acts and

conduct complained of herein.

        48.     The foregoing customs, policies, usages, practices, procedures, and rules of the City

and the NYPD constituted deliberate indifference to the safety, well-being, and constitutional rights


                                                  7
Case 1:19-cv-00716-NGG-SJB Document 1 Filed 02/05/19 Page 8 of 9 PageID #: 8



of plaintiffs.

        49.       The foregoing customs, policies, usages, practices, procedures, and rules of the City

and the NYPD were the direct and proximate cause of the constitutional violations suffered by

plaintiffs as alleged herein.

        50.       The foregoing customs, policies, usages, practices, procedures, and rules of the City

and the NYPD were the moving force behind the constitutional violations suffered by plaintiffs as

alleged herein.

        51.       As a result of the foregoing customs, policies, usages, practices, procedures, and rules

of the City and NYPD, plaintiff was subjected to excessive force and he was unlawfully arrested.

        52.       Defendants, collectively and individually, while acting under color of state law, were

directly and actively involved in violating plaintiff’s constitutional rights.

        53.       All of the foregoing acts by defendants deprived plaintiff of federally protected rights,

including, but not limited to, the right:

        a.        To be free from false arrest/unlawful imprisonment;

        b.        To be free from unreasonable search and seizure;

        c.        To be free from excessive force; and

        d.        To be free from the unnecessary and wanton infliction of pain caused by intentionally

denying or delaying access to medical care and intentionally interfering with the treatment

prescribed.

        54.       As a result of the foregoing, plaintiff is entitled to compensatory damages in an

amount to be fixed by a jury, and is further entitled to punitive damages against the individual

defendants in an amount to be fixed by a jury, plus reasonable attorneys’ fees, costs, and

disbursements of this action.

                                                     8
Case 1:19-cv-00716-NGG-SJB Document 1 Filed 02/05/19 Page 9 of 9 PageID #: 9



                                     PRAYER FOR RELIEF

       WHEREFORE, plaintiff demands judgment and prays for the following relief, jointly and

severally, against the defendants:

       A.      full and fair compensatory damages in an amount to be determined by a jury;

       B.      punitive damages against the individual defendants in an amount to be determined by

               a jury;

       C.      reasonable attorneys’ fees and the costs and disbursements of this action; and

       D.      such other and further relief as appears just and proper.


DATED:         February 5, 2019
               New York, New York
                                              ___/s____________________
                                              Robert Marinelli, Esq.
                                              305 Broadway, Suite 1001
                                              New York, New York 10007
                                              (212) 822-1427

                                              Attorney for Plaintiff




                                                 9
